Citation Nr: 1725392	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-37 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) (formerly characterized as primary insomnia) prior to September 29, 2010 and in excess of 30 percent from September 29, 2010 to June 13, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), where the RO granted service connection for primary insomnia and assigned a 10 percent rating, effective March 1, 2009.  In a December 2011 rating decision, the RO recharacterized the Veteran's service-connected primary insomnia as PTSD and increased the rating for the Veteran's service-connected PTSD (as a progression of primary insomnia) to 30 percent, effective September 29, 2010. 

In June 2014, the Board remanded this claim for further development.  After conducting further development, the RO continued the denial of the claim (as reflected in the October 2014 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

The Board denied the Veteran's increased rating claim for PTSD in September 2016.  The Veteran appealed the part of the Board's decision in September 2016 that denied an initial rating in excess of 10 percent prior to September 29, 2010 and in excess of 30 percent from September 29, 2010 to June 13, 2016 for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Partial Remand (Joint Motion).  In an April 2017 Order, the Court granted the motion, vacated the portion of the Board's September 2016 decision that denied an initial rating in excess of 10 percent for PTSD prior to September 29, 2010 and in excess of 30 percent from September 29, 2010 to June 13, 2016 and remanded the matter to the Board for action consistent with the Joint Motion.  The remaining portion of the Board's decision was left intact to include the denial of a disability rating in excess of 50 percent for PTSD from June 14, 2016.  


FINDING OF FACT

Prior to June 14, 2016, the Veteran' PTSD was manifested by occupational and social impairment with deficiencies in most areas, but symptoms and overall impairment caused by the PTSD did not more nearly approximate total occupational and social impairment.

CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent for service-connected PTSD have been met for the entire appeal period prior to June 14, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran is appealing the initial disability rating assigned for PTSD.  The July 2009 rating decision granted the Veteran's service connection claim for primary insomnia (later recharacterized as PTSD). and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the July 2009 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2016).

In addition, VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains VA examinations dated in June 2009, April 2011, and October 2014, and lay statements from the Veteran.

The VA examination reports reflect that the examiners obtained an oral history from the Veteran and conducted a mental health evaluation.  The examiners documented in detail the Veteran's reported symptoms, the results of the clinical examination, and the effect his symptoms of PTSD have on his occupational and social functioning.  The VA examiner in October 2014 reviewed the Veteran's electronic claims file; however, the VA examiners in June 2009 and April 2011 documented that they were not provided with a copy of the claims file.  When analyzing claims for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiners.  See Mariano v. Principi, 17 Vet. App. 305, 3011-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  The examiners in June 2009 and April 2011 were aware of the pertinent history of the Veteran's mental health based on the Veteran's statements during the examination.  Accordingly, the VA examinations are adequate for rating purposes.

The Board remanded this issue June 2014 to obtain outstanding treatment records and to provide the Veteran with another VA examination to determine the current severity of his service-connected PTSD.  VA treatment records from April 2009 to June 2016 were associated with the claims file.  The claims file also contains VA examination reports dated in October 2014 and July 2016 that document the Veteran's symptoms with respect to his PTSD to include any effects on employment.  The examiners addressed the issues raised by the Board in the June 2014 remand.  Accordingly, the Board finds that there has been substantial compliance with June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.


II.  Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2016).  

The Veteran's service-connected PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  Furthermore, the Court has held that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Global Assessment of Functioning (GAF) Scale was used to report the clinician's judgment of the individual's overall level of functioning under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV).  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, occasional panic attacks) or serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD was evaluated as 10 percent disabling from October 2008 to September 29, 2010 and in excess of 30 percent from September 29, 2010 to June 13, 2016.  The medical evidence of record consists of VA treatment records and VA examinations dated in June 2009, April 2011, and October 2014.  Furthermore, the Veteran provided additional information about his PTSD in written lay statements.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating during the entire appeal period prior to June 14, 2016.

The evidence of record reveals that the Veteran's PTSD symptoms more closely approximate occupational and social impairment with deficiencies in most areas to include work, social relations, and mood for the entire appeal period prior to June 14, 2016.  Throughout the relevant appeal period, the medical and lay evidence demonstrated that the Veteran experienced difficulty falling and staying asleep.  See October 2008 service connection claim and VA examinations dated in June 2009, April 2011, and October 2014.  He experienced recurrent nightmares.  He had intrusive thoughts and flashbacks.  See April 2011 VA examination.  The evidence of record also shows that the Veteran experienced symptoms of hypervigilance and irritability.  See VA examinations dated in June 2009, April 2011 October 2014 and VA treatment records dated in August 2010 and April 2012.  The Veteran had exaggerated startle response to loud noises and would avoid crowds.  See April 2011 VA treatment record.  He had difficulty going into stores and eating out.  The Veteran consistently reported that he did not have any friends.  Accordingly, the evidence shows that the Veteran's anxiety and depression affected the Veteran's ability to maintain friendships and to function appropriately and effectively.  

The Veteran sought treatment for his mental health problems in August 2010 and he admitted to ideas of suicide, but denied intent or plan to commit suicide at the time of treatment.  He also noted in a September 2010, VA treatment record that he had suicidal ideation.  Thereafter, the Veteran denied suicidal ideation when he sought treatment in September 2010 and October 2010 and during the VA examinations in June 2009, April 2011, and October 2014.  A September 2010 VA treatment record shows that he verbalized anger at himself for ever considering suicide prior to seeking help.  Nonetheless, this evidence shows that the Veteran met one of the criteria for a 70 percent disability rating during the relevant appeal period.  See Bankhead v. Shulkin, No. 15-2404 (Vet. App., May 19, 2017) (holding the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  In addition, VA treatment records throughout the relevant appeal period reflect that the Veteran experienced recurrent symptoms of feelings of hopelessness and loss of enjoyment.  

Furthermore, the evidence shows that the Veteran's symptoms affect his employment in that he reported in August 2010 that he gets agitated or irritated with co-workers and his boss, resulting in him being sent home twice.  The April 2011 VA examination report documents that the Veteran stated that he was told at work that he had a "bad attitude."  He was placed in a position where he was working alone and his employer had him working on odd projects so that he was not around others due to his bad attitude and difficulty getting along with coworkers. He also indicated that he had problems due to fall asleep on the job and he had been talked to about that as well.  A February 2012 VA treatment record shows that the Veteran had requested a transfer from working in the Inspector General's office at an Army base to working as a file clerk and an April 2012 VA treatment record shows that he was demoted to mail handler due to poor performance. 

The evidence reflects that the Veteran's symptoms do not more nearly approximate the requirements for 100 percent disability rating at any time prior to June 16, 2016.  The evidence of record does not reflect gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See VA treatment records dated in August 2010, September 2010, October 2010, and April 2012 and VA examinations dated in June 2009, April 2011, and October 2014.  Although the evidence shows that the Veteran's PTSD resulted in occupational impairment, the evidence shows that the Veteran was employed full-time throughout the relevant appeal period and therefore, the symptoms of PTSD did not result in total occupational impairment.  Furthermore, the Veteran has been married for over twenty years and appears to have good relationship with his adult son, brother-in-law, and siblings.  Thus, the evidence of record reflects that neither the symptoms nor overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a 100 percent rating.

The medical record shows that the Veteran's GAF score was ranged from 55 to 65 during the appeal period.  The GAF scores reveal mild to moderate symptoms with mild to moderate difficulty in social and occupational activities.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  The Board notes that the VA examiner in June 2009 and April 2011 assigned the Veteran a GAF score 65 based solely on that evaluation and did not review the medical evidence in the claims file.  In this case, the Veteran's overall disability picture including symptoms reported in the VA treatment records and at the VA examinations indicate that the Veteran's disability picture more closely approximates a 70 percent rating. 

In light of the foregoing, neither the Veteran's symptoms nor the overall impairment more nearly approximate total occupational and social impairment due to PTSD.  Thus, based on the evidence and analysis discussed above, the criteria for a 100 percent rating or higher have not been met or approximated.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Under these circumstances, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  Moreover, in this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. App. 1004 (Fed. Cir. 2007)).  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not consider this issue further.

Finally, the Board is cognizant that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not asserted, nor does the evidence suggest, that his PTSD results in unemployability.  In fact, the evidence of record shows that the Veteran was employed full-time throughout the applicable appeal period.  The issue of entitlement to a TDIU has therefore not been raised by the evidence of record.


ORDER

Entitlement to an initial disability rating of 70 percent for service-connected PTSD is granted for the entire appeal period prior to June 14, 2016, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


